BBICKELL, 0. J.
— The entry of record, of the payment made by Harper, on the decree rendered by the Chancery Court in favor of Mrs. Gayle against him and Armstrong, was made at a term subsequent to the rendition of the final decree in the cause. As we understand the expression fined decree, found in the bill of exceptions, it was the decree der termining all the rights, and adjusting all the equities of the parties, leaving nothing further to be done by the court, and terminating the suit. When such a decree is rendered, the parties are discharged from further attendance upon the court. If other proceedings from any cause become necessary, it results, that of them the party to be affected must have notice : and if they are taken without notice to him, they are not binding upon, or evidence against him. Hence, it has several times been decided by this court, that when a motion is made to enter satisfaction of a judgment, notice •to the plaintiff is indispensable. — 2 Brick. Dig. 154,. § 829. This entry of satisfaction having been made when Armstrong was not before the Court of Chancery, — when he was not under the duty of attending — it is not evidence against him, of the facts recited in it. He was neither a party nor *526privy to it; and tbe recitals of records are evidence only against the parties or privies to them.
The Circuit Court erred in its several rulings, and the judgment must be reversed, and the cause remanded.